Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 12-13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0343292 A1 to Leech in view of US 6,456,938 to Barnard.
	Re claim 1, Leech teaches a method for defining at least one target area for golf, (the abstract states that, “The processor is in communication with the user tracking system and with the heads up display, and is configured to determine a plurality of target locations on the golf course, with each of the plurality of target locations representing an ideal target for a different one of the plurality of golf clubs. The processor then displays an indicator at one of the plurality of target locations via the heads up display, such that the user perceives a portion of the
indicator to be coincident with the corresponding one of the plurality of target locations.” [0063] describes that the inventive concept of the disclosure is, “an optimization method” used for “determining the most optimal target for each club based on the course layout, the user’s current position, and the stored club statistics 1052” wherein “Each optimal target for a club may be disposed at a location on the course that is spaced from the location of the user by a comprising:
	at least one server with at least one database storing information and providing the information over a network to an application ([0023], “System 100 may include a
user tracking system 206 to track the location of the user to help navigate and/or determine distances between the user and landmarks, such as, for example, trees, sandtraps, doglegs, natural hazards ( e.g., water, tall grass, bluffs etc), front/middle/back portions of a green, layup areas, and/ or the next pin on the golf course. […] system 100 may include more than one processor. For example, in some embodiments, a separate processor may be included for each component of system 100.” 
[0024] describes that the one or more processors 202 used to implement the invention of the disclosure may be embodied as “one or multiple digital computers, data processing devices” that each have “read only memory (ROM), random access memory (RAM)”.
[0056] describes that shot statistics 1000 that are “directly acquired through the one or more sensors disposed on the eyeglasses 102, within the ball, or on an associated device (e.g., a launch monitor), or may be determined by the processor 202 through, for example, an analysis of the ball flight/trajectory. The play statistics 1002, however, may each be maintained in memory associated with the system 100 and updated following each shot.”
stored club statistics 1052 […] previously stored in memory associated with the processor”
Any of the admittedly one or more computing devices comprising a processor and storage that is used in the system disclosed by Leech meets the limitation of a networked server comprising a database.)
determining a starting position based on geopositioning data (Fig. 8 No. 806, [0003]-[0004]a user tracking system is configured to determine the location of a user on a golf course and determine ideal target locations for different specific clubs from this current location. [0004] in particular describes to, “perform steps that include determining a location of a user on a golf course, determining a plurality of target locations on the golf course, and displaying an indicator at one of the plurality of target locations via the heads up display. Each of the plurality of target locations represent an ideal target for a different one of a plurality of golf clubs relative to the determined location of the user.” 
[0070] describes, “Prior to a shot, the processor 202 may monitor a user's real-time location at 1402. This may include monitoring one or more GPS receivers, RF triangulation modules, and optical sensors to determine the location of the user within the course.”
This determined location at the moment in time immediately prior to commencing a golf shot and from where ideal targets are determined meets the claimed limitation of a starting position. See additionally [0023], “System 100 may include a golf ball tracking system 200 to track the location of a golf ball. System 100 may include a user tracking system 206 to track the location of the user to help navigate and/or determine distances between the user 
Re: geolocation, [0027] describes, “User tracking system 206 may include one or more user location sensors 120. User location sensor 120 may sense the location of the user. User location sensor 120 may be mounted on and housed within eyeglasses 102. User location sensor 120 may be positioned in any suitable position. […] user location sensor 120 may include a global positioning system receiver. […] processor 202 may be configured to communicate with user location sensor 120 to determine the location of the user on a golf course and to determine the distance between the user and a landmark on the golf course. For example, in some embodiments, processor 202 may be configured to communicate with user location sensor 120 to determine the distance between the user and the next pin on the course. Such information would help a user find his yardages during a round of golf.” 
Re: discussion of GPS technology as used in Leech, see also: [0046], [0051], and [0070.]
storing the starting position (A determination by processor 202 of a user’s real-time location at step 1402 and used for real-time analysis including optimal target selection in step 1406-1408, described in [0063], [0070]-[0071], will necessarily involve storage in memory for some measurable length of time or else the computing device and method of the invention of the disclosure would not function as disclosed.)
defining a recommended target area based on historical performance data for a club selection (See: [0063], “an optimization method may begin by determining the most optimal target for each club, based on the course layout, the user's current position, and the stored club statistics 1052. Each optimal target for a club may be disposed at a location on the course that is spaced from the location of the user by a distance that is equal to the average
total distance for the respective club used (i.e., where average total distance is a club statistic that is previously stored in memory associated with the processor). To choose the specific heading for each optimal target, the processor may then find a location that provides the most ideal combination of lie and remaining distance to the pin.”
[0064] More specifically, in determining the optimal target, the system 100 may score each type of lie within a statistical circle around the target, corresponding to a probable/statistical landing zone and/or derived from the accuracy metric for the respective club. For example, out of bounds and water hazards may have a score of 0.0; flat, unobstructed fairway may have a score of 1.0; and obstructed shots, sand, long rough, medium rough, short rough, and uneven lies may have differing scores that range between 0.0 and 1.0. The processor may then integrate the lie score (or may average the lie score) across the statistical circle to determine an aggregate lie score. Using this scoring, the processor 202 may determine the most optimal target for each club that provides the most ideal lie (i.e., in the scoring described above, the ideal lie would maximize the aggregate lie score), while also minimizing the remaining distance to the hole. Such a determination may occur using a first risk-weighted optimization that operates according to a first weighting parameter that may generally favor an improved lie over a minimized distance (i.e., where distance may factor in, for example, in deciding between two targets with identical lies, and in preferring shots toward the hole rather than away from the hole).”
the optimal target 1104 may be displayed in a proper position within the enhanced view. Additionally, in an embodiment, the statistical landing zone may be displayed as a circle around the target. In other configurations, the user may further be able to specify (or the system 100 may deduce) preferred approach distances, which may also affect the optimization.”)
receiving at least one target modification; and customizing the recommended target area ([0065], “the user may further be able to specify (or the system 100 may deduce) preferred approach distances, which may also affect the optimization” this optimization being target optimization of target 1104 discussed prior in the same paragraph. Also, [0062], “the user may […] be able to change the desired risk level on a shot-by-shot basis. […] The level of risk may serve as an input into an optimization routine performed by the processor 202, and may influence both the club that the system 100 selects and the positioning of the target 1104 on the course. More specifically, the level of risk may adjust a weighting parameter in an optimization routine that seeks to minimize both the remaining distance to the hole and the statistical likelihood that a hazard will be in play (i.e., longer hitting woods/irons typically have a 
Fig. 13 diagrams a UI wherein target 1104 and confidence area 1106 are displayed responsive to the selection of 8-iron 1102 and risk:low, wherein as discussed above with respect to [0065], the user may be enabled to change the risk level and the positioning of the target will be recalculated and re-displayed.)
Although Leech teaches the same inventive concept substantially as claimed including enabling the user to make UI inputs that cause the suggested target area to be recalculated and re-displayed, Leech does not specifically contemplate the customized recommended target area being customized in three dimensions.
Barnard is an analogous personal mobile device- and GPS-enabled golf caddie device and method that teaches it was known in the art to enable the user to manipulate a target area on a UI and wherein the modified, customized target is customized in three dimensions.
In 16:30-45, Barnard describes elevation data combined with GPS coordinates causes a mobile handheld computing device programmed to function as a golf caddie to display 3D graphical elevation views of an almost unlimited variety of selectable target areas for the hole in play as well as dynamically display numeric changes in elevation between the receiver location and target areas. 28:55 of Barnard defines a target area as "the location the golfer is shooting toward before she swings" which is analogous to how Leech describes targets. 
31:60 of Barnard describes that a default (recommended) location for a target cursor exists for each hole and 31:40-55 of Barnard teaches receiving a target modification in three moving a cursor to drag the target while being able to see distances being updated.) As described in 16:30, the target is 3D and elevation between the user and target at a current time is displayed. 
It would have been obvious to one having ordinary skill in the art that a recommended target 1104 such as that displayed in Fig. 13 of Leech could have been made user-customizable by the user dragging it to a different location, wherein the updated target area is 3D and factors in elevation between the user and target as taught by Barnard without causing any unexpected results. It would be desirable to enable a user to personalize a target if he has a different preference for playing a certain hole over what the simulation has determined is optimal and to account for changes in elevation and not just latitude-longitude because elevation changes are a significant component of golf shot difficulty.
Re claims 2, 16, [0027] describes, “User tracking system 206 may include one or more user location sensors 120. User location sensor 120 may sense the location of the user. User location sensor 120 may be mounted on and housed within eyeglasses 102. User location sensor 120 may be positioned in any suitable position. […] user location sensor 120 may include a global positioning system receiver. […] processor 202 may be configured to communicate with user location sensor 120 to determine the location of the user on a golf course and to determine the distance between the user and a landmark on the golf course. For example, in some embodiments, processor 202 may be configured to communicate with user location sensor 120 to determine the distance between the user and the next pin on the course. Such information would help a user find his yardages during a round of golf.” See also: [0046], [0051], and [0070.]

Re claims 4, 13, [0058] of Leech describes calculating club statistics 1052 for each of a plurality of clubs that include “an accuracy metric. The accuracy metric 1058 may attempt to characterize the amount of spray (i.e., a lateral deviation from an intended landing spot) that the user imparts to each of his/her respective clubs.”
Re claim 8, refer to the rejection of claim 1. 
Re claim 12, [0064]-[0065] of Leech describes that lie is also factored into the optimization which affects the recommended target area.
Re claim 15, refer to the rejection of claims 1 and 4 above. 
Re claim 17, [0065] of Leech describes that, “the user may further be able to specify (or the system 100 may deduce) preferred approach distances, which may also affect the optimization” this optimization being target optimization of target 1104 discussed prior in the same paragraph. Also, [0062], “the user may […] be able to change the desired risk level on a shot-by-shot basis. […] The level of risk may serve as an input into an optimization routine performed by the processor 202, and may influence both the club that the system 100 selects and the positioning of the target 1104 on the course. More specifically, the level of risk may adjust a weighting parameter in an optimization routine that seeks to minimize both the remaining distance to the hole and the statistical likelihood that a hazard will be in play (i.e., longer hitting woods/irons typically have a larger spray, which may increase the likelihood of bringing hazards into play (based on the design of the hole); shorter hitting wedges/ irons have 
Re claims 18-19, refer to Fig. 12 of Leech.
Re claim 20, Leech [0036] describes shock or movement sensing of the golf ball being used to detect when a golf club strikes a golf ball
Re claim 21, refer to the target area (landing position) modifications discussed in the rejection of claim 17 with respect to Leech.
Claims 5, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Leech in view of Barnard and further in view of US 2008/0201107 A1 to Doherty et al.
Re claims 5, 10-11, Although Leech in [0063] describes that the target optimization calculations are based in part on “the user’s current position” (starting position) and [0064]-[0065] describe that lie is also factored into the optimization, and Barnard teaches user customizations to a UI-displayed target including a change in elevation of an existing target in addition to changes in spatial position on a course map, Leech combined with Barnard do not specifically contemplate factoring precipitation and humidity data therein. Doherty is an analogous system and method for statistically analyzing golf that teaches it was known in such software to factor in precipitation and humidity in addition to wind direction and strength into visualization of shot data and analytics – see [0026] of Doherty. It would have been obvious to one having ordinary skill in the art at the time of the invention that Penn’s shot visualization with regard to target prediction could have additionally factored in precipitation and humidity data as taught by Doherty without causing any unexpected results. The motivation to increase .
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-4, 6-9 and 14 under Penn, 15-19 under Barnard, 5 and 10-11 under Penn in view of Doherty, 12-13 under Penn in view of Barnard, and claim 20 under Barnard in view of Ahem have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made for claims 1-4, 6-9, 12-13 and 15-21 under Leech in view of Barnard and claims 5 and 10-11 under Leech in view of Barnard and Doherty.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/            Primary Examiner, Art Unit 3715